 

Exhibit 10.1

 

AMENDMENT NO. 1

 

to

 

EMPLOYMENT AGREEMENT

dated December 11, 2017

 

by and between

AXIS Specialty U.S. Services, Inc. (the “Company”)

and

Peter Vogt (the “Executive”)

 

Dated: October 2, 2020

 

WHEREAS, the Company and the Executive entered into an employment agreement
dated December 11, 2017 (the “Agreement”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited, the Company and the Executive have determined that it is in
the best interests of the Company, AXIS Capital Holdings Limited and its
shareholders to extend the term of service thereof and amend certain components
of Executive’s compensation and benefits;

 

NOW, THEREFORE, the Agreement is hereby amended, effective as of the date first
above written, as follows:

 

1.Section 1(b) of the Agreement (Work Location) is hereby amended to replace the
reference to “the Company’s office in New York, NY” with “your residence in
Berwyn, PA”.

 

2.Section 2(b) of the Agreement (Compensation and Benefits) is hereby amended to
replace the reference to “100%” in the second line thereof with “115%”.

 

3.Section 2(c) of the Agreement (Compensation and Benefits) is hereby amended to
replace the reference to “$900,000” in the third line thereof with “$1,000,000”.

 

4.Section 2(e) of the Agreement (Compensation and Benefits) is hereby amended to
replace the reference to “25” in the first line thereof with “30”.

 

5.Section 3(a) of the Agreement (Term of Employment) is hereby amended to
replace the reference to “December 31, 2020” with “December 31, 2023”.

 

6.Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 



  

 

  

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first above written.

 

          AXIS SPECIALTY U.S. SERVICES, INC.                     By: /s/ Noreen
McMullan     Name: Noreen McMullan     Title: Executive Vice President  



 



 

Accepted and Agreed:

 

 



/s/ Peter Vogt

Peter Vogt

 



  

 